DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The remarks filed 09 December 2021 have been received and entered in full. Claims 1-30 are pending. 
Claims 2 and 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 May 2021.
Claims 1 and 3-20 are under examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eckelt et al. (EP 2638176 B1, PTO-892, 07/07/2021) and further in view of Tse et al. (Ann N Y Acad Sci. 1994, PTO-892, 10/14/2021) and Breman et al. (Prenat Diagn. 2016, PTO-892, 10/14/2021). 
Eckelt teaches methods of prenatal diagnostics comprising providing a blood sample from a woman carrying a fetus (see [0011]), contacting the cells comprised in said blood sample with at least one magnetic labelling agent directed against a fetal trophoblast marker (i.e. positive selection of CD105), enriching said sample for fetal trophoblasts with magnetic activated cell sorting (MACS), (see [0092]-[0094]), contacting the enriched cells with at least one fluorescent labelling agent selected from each of the groups: i. fluorescent labelling agent directed against the nucleus (i.e. DAPI, see [0148]), ii. fluorescent labelling agent directed against a maternal cell marker (CD45 antibody, see [0095]-[0100]), and iii. fluorescent labelling agent directed against a fetal trophoblast marker, (CD105; use of labelling fluorophores and FACS; see [0065]-[0067]) and [0118]). Eckelt teaches that multiple enrichment steps can be performed, that enrichment can also be performed with FACS and that multiple markers may be used at the same time or in succession (see e.g. [0090]-[0091], [0097] and [0111]). Eckelt teaches identifying fetal trophoblasts cells from said enriched sample based on positive selection of said fluorescent labelling agent directed against a fetal trophoblast marker, positive selection of said fluorescent labelling agent directed against the nucleus, and negative selection of said fluorescent labelling agent directed against a maternal cell marker (CD45 antibody labelling for negative selection of maternal cells, see [0095]-[0100] and [0118]). Eckelt teaches making fetal DNA or RNA available for detection of 
 Eckelt teaches that the fetal trophoblast marker can be a cytokeratin, including those recited by the instant claim 6, which is identified with a fluorescent antibody to the cytokeratin linked to AlexaFluor-488 (see [0149]-[0150]), as in claims 5, 6, 8 and 9. Eckelt teaches detecting single nucleotide changes and detecting one or more markers associated with a genetic abnormality (see [0133]), as in claims 12 and 13. The genetic abnormality can be detected by PCR-based methods (see [0135]), as in claim 14. The genetic abnormality can be aneuploidy, monosomy or trisomy, for example (see [0133]), as in claim 15. The blood sample is 24 mL (see [0140]), as in claim 16. The blood samples comprise a cellular fraction separated from plasma by centrifugation (see [0144]), as in claim 17. The cellular fraction comprises both maternal cells and fetal cells (see e.g. [0013]-[0014]), as in claim 18. Although Eckelt strongly suggests most of the embodiments of the claimed invention, Eckelt fails to explicitly teach or suggest using a nuclear fluorescent label to single sort cells via FACS or protocols for obtaining a genotype from the single sorted cells. 
Tse teaches single sorting fetal trophoblasts using 4 fluorescent markers including CD45 and DAPI for the nucleus (see e.g. Figure 1 on p.164 and Table 2 on p.166). Tse teaches that fetal trophoblasts do not express CD45 (see p.163, para. 1). Tse does not teach FACS with CD105. 
Breman teaches that nucleated cells from 30mL of blood collected at 10–16 weeks’ gestation were separated from red cells by density fractionation and then 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Eckelt, Tse and Breman. The person of ordinary skill in the art would have been motivated to make and use the claimed invention because Eckelt teaches methods of prenatal diagnostics, wherein fetal trophoblasts are positively selected through a fluorescent marker directed to a fetal trophoblast marker (e.g. CD105) and are negatively selected through a fluorescent marker to a maternal cell marker (e.g. CD45). The artisan would have also been motivated because Eckelt teaches that one can preferably use MACS and FACS for multiple rounds of enrichment and FACS for the final step of detection. Additional motivation can be found because Eckelt teaches that the nucleus of sorted cells can be visualized and identified with a fluorescent marker in the final identification step (e.g. DAPI) (citations above). Tse provides the motivation to use nuclear DAPI staining for FACS to isolate the fetal trophoblasts as an alternative to Eckelt’s nuclear staining and visualization methods. The person of ordinary skill in the art would have been motivated to use Breman’s whole genome sequencing of fetal trophoblast cells because Breman teaches that the method reflects the genome of the fetus and not that of the mother. Breman provides further motivation because it teaches that the method has the ability to 
Regarding claims 19 and 20, Eckelt teaches as set forth above and further teaches that the cells in the blood sample are fixed prior to being separated from plasma (see [0142]). Eckelt teaches selectively lysing red blood cells of the cellular fraction using a detergent prior to separation of said cellular fraction from said plasma fraction (see [0143]), Ekelt does not teach each of these steps subsequent to separation of the cellular fraction of whole blood from the plasma fraction.
However, in the instant case performing these two steps after separation from plasma is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize (see MPEP § 2144.05). Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As noted in In re Aller, 105 USPQ 233 at 235, “More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Routine optimization is not considered inventive and no evidence has been presented that arriving at the steps of claims 19 and 20, i.e. subsequent to removing the cellular portion from plasma, was anything other than routine, that claims 19 and 20 resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art. Thus, absent some demonstration of .

Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered but they are not persuasive. Applicant asserts that no reference teaches or suggests using FACS for single cell sorting. Applicant asserts Eckelt teaches FACS for cell enrichment as an alternative to MACS or microfluidics. Applicant asserts cell enrichment is not single cell sorting. Applicant asserts that Eckelt still relies on slide scanning to ultimately observe the presence fetal cells. Applicant asserts Tse teaches identification of single cells manually on slides. Applicant asserts that Bremen teaches enriching cells, placing them on slides and using a system to pick for individual cells. Applicant asserts that Eckelt does not teach the 7 steps of the claims and this deficiency is not cured by Tse or Bremen. 	This is not found persuasive as the combination of Eckelt, Tse and Bremen suggests all the limitations of the claims. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.). See MPEP § 2144.01. 
Again, Eckelt teaches the marker CD105 for positive selection of fetal trophoblast cells via FACS, the marker CD45 for negative selection using FACS and using DAPI for positive selection of single cells to be visualized and identified in the final identification step. Although Eckelt reduces to practice detection using DAPI to visualize cells on slides, Eckelt also explicitly teaches that final step of detection can be accomplished with FACS. Tse explicitly teaches that FACS was used to sort cells with 4 markers and DAPI was used to visualize single cells. Tse uses FACS, which results in sorting of cells wherein DAPI is used to identify these single cells. Thus, it would have been reasonable for the artisan to conclude that DAPI could be used as one of the at least one fluorescent markers of Eckelt as a positive marker, wherein CD105 is also a positive marker and CD45 is a negative marker. This obvious combination would then result in single cell sorting via FACS. 
Applicant quotes p.10 of the specification which describes one example of how single cell sorting is accomplished via FACS, i.e. wherein single cells are individually sorted into collection tubes. This is not a limiting definition of single cell sorting via FACS. Note that p.10 also teaches that “single cell sorting is used to sort single cells, such as for example into single cell compartments.” Emphasis added. Thus, the claims are not limited to such an embodiment. The claims also do not require that detecting is accomplished In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the instant claims recite the open language “comprising”, which does not exclude additional unrecited elements, such as detecting single cells on slides. See MPEP § 2111.03. If applicant intends for the claims to be limited to detection within the flow cytometer, for example, applicant should amend the claims to explicitly require such an embodiment. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1 and 3-20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,429,520 and further in view of Eckelt, Tse and Breman. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘176 claims are directed to a method of detecting cells having a combined endothelial-epithelial phenotype, said method comprising the steps of: a) providing a blood sample from a pregnant woman, or a fraction thereof; b) contacting the sample or a fraction thereof with a hybridization probe comprising at least 10 contiguous nucleotides complementary to a gene encoding an endothelial cell marker or a ligand directed to an endothelial cell marker, wherein said endothelial cell marker is selected from the group consisting of CD105, CD146, CD141, vimentin, VCAM, ICAM, VEGFR-1, VEGFR-2, VEGFR-3, ITGA5, ITGB5, CDH11, and CDH3; c) selecting the cells expressing said endothelial cell marker, thereby obtaining a population of cells enriched in cells expressing said endothelial cell marker; d) contacting the enriched population of cells with a hybridization probe comprising at least 10 contiguous nucleotides complementary to a gene encoding an epithelial cell marker or a ligand directed to an epithelial cell marker, wherein said epithelial cell marker is selected from the group consisting of CK1, CK2, CK3, CK4, CK5, CK6, CK7, CK8, CK9, CK10, CK13, CK14, CK15, CK16, CK17, CK18, and CK19; and e) detecting cells expressing said epithelial cell marker in the cells obtained in step d as having a combined endothelial-epithelial phenotype. The claims of the patent are thus directed to 
However, all of these methods are considered obvious variants of each other as disclosed by Eckelt. Eckelt repeatedly teaches throughout the document that one can use either hybridization methods or MACS and FACS methods to separate and sort the cells from the maternal blood sample (see e.g. [0011] and [0092]-[0094] for example). Eckelt’s additional teachings are set forth above.
Again, Tse teaches single sorting fetal trophoblasts using 4 fluorescent markers including CD45 and DAPI for the nucleus (see e.g. Figure 1 on p.164 and Table 2 on p.166). Tse teaches that fetal trophoblasts do not express CD45 (see p.163, para. 1). Tse does not teach FACS with CD105. 
Breman teaches that nucleated cells from 30mL of blood collected at 10–16 weeks’ gestation were separated from red cells by density fractionation and then immunostained to identify cytokeratin positive and CD45 negative trophoblasts. Breman teaches that individual cells were picked and subjected to whole genome amplification, genotyping, and analysis by array comparative genomic hybridization analysis (CGH) and next-generation sequencing (NGS) with STR analysis (see abstract and p.1011, col.2). Breman does not teach MACS followed by FACS or FACS with CD105 or nuclear label. 
.  

Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered but they are not persuasive. Applicant asserts that as set forth above, Eckelt (and accordingly, the ‘520 patent), Tse and Breman do not render obvious the claimed invention. 	This is not found persuasive since as set forth above, the combination of Eckelt, Tse and Bremen does indeed render obvious the claimed invention. Therefore, the instant rejection is deemed proper and is maintained. 

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
23 January 2022